UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54819 BIOSOLAR, INC. (Name of registrant in its charter) Nevada 20-4754291 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27936 Lost Canyon Road, Suite 202 , Santa Clarita, CA 91387 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number:(661) 251-0001 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of registrant’s common stock outstanding, as of October 28, 2014 was11,402,518. 1 BIOSOLAR, INC. INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statement of Shareholders' Deficit 5 Condensed Statements of Cash Flows 6 Notes to the Condensed Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4: CONTROLS AND PROCEDURES 16 PART II: OTHER INFORMATION 16 ITEM 1 LEGAL PROCEEDINGS 16 ITEM 1A : RISK FACTORS 16 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4 MINE SAFETY DISCLOSURES 17 ITEM 5 OTHER INFORMATION 17 ITEM 6: EXHIBITS 18 SIGNATURES 18 2 Index PARTI–FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOSOLAR, INC. CONDENSED BALANCE SHEETS September 30, 2014 December 31, 2013 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Machinery and equipment Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patents Deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative liability Convertible promissory notes less debt discount of $190,600 and $152,928 respectively TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 10,000,000 authorized common shares - - Common stock, $0.0001 par value; 500,000,000 authorized common shares 10,460,088 and 9,041,281 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Index BIOSOLAR, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 REVENUE $
